OPINION — AG — SAID CLAUSE NO. 13 DOES NOT AUTHORIZE YOUR BOARD (OKLAHOMA PLANNING AND RESOURCES BOARD) TO GRANT SAID BOAT CONCESSION TO MR. CRAIG. (1) IN CONNECTION WITH SAID " LAND AREA " EVEN IF SEQUOYAH MARINA, AFTER SIXTY DAYS' NOTICE FROM YOUR BOARD, DECLINES OR FAILS TO EXERCISES ITS OPTION TO BUILD, MAINTAIN AND OPERATE SAID CONCESSION, THAT IS, UNLESS SEQUOYAH MARINA CONSENTS. (2) IN CONNECTION WITH SAID " OTHER AREAS " UNLESS SEQUOYAH MARINA, AFTER SIXTY DAYS NOTICE FROM YOUR BOARD, DECLINES OR FAILS TO EXERCISE ITS OPTION TO BUILD, MAINTAIN AND OPERATE SAID BOAT CONCESSION, IN WHICH EVENT YOUR BOARD WOULD HAVE SUCH AUTHORITY AND SAID LEASE AGREEMENT WOULD NOT BE VIOLATED. CITE: 74 O.S.H. 351(B), 74 O.S.H. 351(H) (FRED HANSEN)